Exhibit 10.1

REAL ESTATE PURCHASE AND SALE AGREEMENT

This Real Estate Purchase and Sale Agreement (this “Agreement”) is dated as of
December 8, 2017 (the “Effective Date”), by and between The Manitowoc Company,
Inc., a Wisconsin corporation (“Seller”), and Investors Community Bank, and/or
assigns (“Purchaser”).

RECITALS

A. Seller owns certain real property located at 2400 S. 44th Street, Manitowoc,
Wisconsin, which consists of approximately 10.75 acres of land, as more
particularly described on Exhibit A attached hereto (hereinafter referred to as
the “Land”).

B. Purchaser desires to purchase from Seller the Land and the other property
described hereinafter as the “Property,” and Seller wishes to sell the Property
to Purchaser in accordance with the terms, provisions and conditions of this
Agreement.

NOW THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and promises hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of all of which is hereby acknowledged, the parties
hereby agree as follows:

1. Sale of Property. Subject to the terms and conditions of this Agreement,
Seller will sell to Purchaser, and Purchaser will purchase from Seller, all of
the following property (collectively, “Property”):

1.1 The Land.

1.2 All buildings, structures, fixtures and other improvements situated on the
Land; all fixtures and equipment attached to or located upon or within the Land
or the improvements thereto, including without limitation all central heating
and cooling units and attached floor and wall coverings; paneling; ventilating,
humidifying, dehumidifying, plumbing, fire extinguishing, and electrical systems
and all appliances, machinery, fixtures, and equipment pertaining thereto; and
all boilers, incinerators, and the appliances, machinery, fixtures, and
equipment pertaining thereto (collectively, the “Improvements”), but
specifically excluding any leased Improvements disclosed by Seller in Seller’s
Diligence Materials.

1.3 All appurtenances, rights, privileges and easements benefiting, belonging,
or pertaining to the Land, including, without limitation, all right, title, and
interest of Seller: (i) in and to any land lying in the bed of any highway,
street, or road, open or proposed, in front of, abutting or servicing the Land;
(ii) in and to any condemnation awards, or payments in lieu of such awards, for
change of grade, alignment or access rights with regard to such highways,
streets and roads; (iii) in and to any alleys, strips, or gores of land adjacent
to the Land; and (iv) any easements benefiting the Land (collectively, the
“Appurtenances,” and with the Land, the “Real Property”).

1.4 All of Seller’s right, title and interest in and to all of the office
furniture, such as desks, file cabinets and chairs of Seller, plus any other
furniture, fixtures, equipment and/or other personal property of Seller’s the
parties agree to in writing within ten (10) days of the Effective Date
(collectively, the “Personal Property”). In the event that Purchaser and Seller
are unable to

 

1



--------------------------------------------------------------------------------

agree in writing upon the Personal Property to be included and on the Allocation
(as defined below), then Purchaser and/or Seller may terminate this Agreement
within five (5) days of the expiration of such ten (10) period (the
“Identification Period”).

1.5 To the extent assignable, all of Seller’s interest in any governmental
approvals, permits and licenses issued with respect to the Real Property
(collectively, the “Licenses and Permits”) and any of Seller’s interest in and
to any drawings, plans, engineering reports, specifications, contract rights,
and general intangibles related to the Real Property (collectively with the
Licenses and Permits, the “Intangibles”).

2. Purchase Price. As consideration for purchasing the Property, Purchaser will
pay to Seller the sum (“Purchase Price”) of Five Million and No/100 Dollars
($5,000,000.00), payable as follows:

2.1 Earnest Money. Purchaser will deposit the sum of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) (the “Earnest Money”) with First American Title
Insurance Company (“Escrow Agent”), within five (5) days of execution of this
Agreement. Escrow Agent shall hold and disburse the Earnest Money in accordance
with the terms of this Agreement and a written strict joint order escrow
agreement (the “Escrow Agreement”) prepared on a customary form provided by the
Escrow Agent, which Seller and Purchaser shall execute and deliver to one
another and to Escrow Agent promptly after the execution of this Agreement.
Notwithstanding anything in this paragraph to the contrary, the Earnest Money
shall not be due until an Escrow Agreement has been duly executed by and
delivered to each of Purchaser, Seller and Escrow Agent.

2.2 Balance of Purchase Price. The balance of the Purchase Price, plus or minus
prorations and other adjustments provided hereunder will be due by Purchaser at
Closing, which Purchaser shall pay in cash or other immediately available funds
at Closing, with Escrow Agent making all closing disbursements. The Earnest
Money, together with any interest accrued thereon, paid by Purchaser under this
Agreement shall be credited against the Purchase Price. The Purchase Price shall
be allocated between the Land, Improvements and Personal Property as provided in
Section 2.3 below.

2.3 Allocation of Purchase Price. The Purchase Price shall be allocated to the
Personal Property to be acquired by Purchaser as agreed to by the parties in
writing prior to the expiration of the Identification Period (the “Allocation”).
Seller agrees that it shall not use any figures which are inconsistent with such
allocation in any filing with the Internal Revenue Service or any other Federal
or State agency after the date of the Closing.

3. Due Diligence.

3.1 Seller shall provide copies to Purchaser or otherwise make available to
Purchaser at the Property any of the documents listed on Exhibit C attached
hereto (the “Seller’s Diligence Materials”) to the extent the same are in
Seller’s actual, physical possession within ten (10) days of the Effective Date.

 

2



--------------------------------------------------------------------------------

3.2 Purchaser shall have until the date that is January 15, 2017 (the
“Inspection Period”) to inspect and investigate the Real Property and determine
whether the same is satisfactory to Purchaser, in Purchaser’s sole discretion,
including, but not limited to, a review of the zoning of the Real Property and
confirming that such zoning permits Purchaser’s intended use of the Real
Property. Notwithstanding the expiration of the Inspection Period, Purchaser
shall have the right, subject to the terms herein, during normal business hours
and upon reasonable notice, to enter upon the Property to inspect and
investigate the Property until Closing. Purchaser’s inspections and
investigations shall include, but not be limited to, the following reviews,
investigations and analysis of the Property:

3.2.1 Review of Seller Diligence Materials. If Purchaser’s review of Seller’s
Diligence Materials discloses any condition of the Property which Purchaser
determines, in its sole discretion, is unsatisfactory for any reason or no
reason, Purchaser may terminate this Agreement by providing Seller with a
written notice of the same prior to the end of the Inspection Period and
Purchaser shall receive a return of the Earnest Money from Escrow Agent.

3.2.2 Title and Survey.

(a) Within ten (10) days after the Effective Date, Seller shall provide
Purchaser, at Seller’s expense, a title commitment for an ALTA owner’s policy of
title insurance on the Real Property (the “Title Commitment”) and copies of all
documents referenced in the Title Commitment from Escrow Agent (also referred to
herein as the “Title Company”). During the Inspection Period, Purchaser may
elect to obtain, at Purchaser’s expense, a survey of the Property (a “Survey”).
Upon completion, Purchaser will promptly provide Seller with a copy of the
Survey. Purchaser shall have until the end of the Inspection Period to review
and object to the condition of title reflected in the Title Commitment or
Survey. On or prior to the expiration of the Inspection Period, Purchaser may
deliver to Seller a written notice of Purchaser’s objections to any matters
raised by its review of the Title Commitment and Survey (the “Title and Survey
Objections”). If Purchaser does not deliver to Seller notice of any Title and
Survey Objections on or prior to the expiration of the Inspection Period, then
Purchaser shall be deemed to have waived its right to object to any matters
appearing on the Title Commitment and the Survey, except for any matters which
Seller is obligated to satisfy or caused to be insured over pursuant to 3.2.2(b)
below. Within ten (10) days of receipt of any such notice of Title and Survey
Objections as set forth in this Section 3.2.2, Seller shall notify Purchaser in
writing of Seller’s election to cure, at Seller’s sole expense, such Title and
Survey Objections or Seller’s election to not cure such Title and Survey
Objections (“Seller’s Response Notice”) (provided that Seller shall not be
obligated to cure any such Title and Survey Objections that constitute Permitted
Exceptions listed in 3.2.2(b) below). If Seller fails to provide Seller’s
Response Notice to Purchaser within the ten (10) day period provided above, then
Seller will be deemed to have elected to not cure any Title and Survey
Objections. If Seller fails to provide the Seller’s Response Notice or provides
the same electing not to cure any of the Title and Survey Objections, then
Purchaser shall notify Seller and Escrow Agent, within three (3) business days
following the later of receipt of Seller’s Response Notice or the expiration of
the ten (10) day period to provide such Seller’s Response Notice, of Purchaser’s
election, in its sole and absolute discretion, to either (i) terminate this
Agreement (whereupon this Agreement shall terminate and Purchaser shall receive
the Earnest Money from Escrow Agent) or (ii) proceed to Closing and accept title
to the Real Property subject to those Title and Survey Objections which Seller
so

 

3



--------------------------------------------------------------------------------

notified Purchaser would not be cured. If Purchaser fails to notify Seller
within three (3) business days following receipt of Seller’s Response Notice as
provided above, then Purchaser shall be deemed to have elected to accept title
to the Real Property subject to those Title and Survey Objections which Seller
so notified Purchaser would not be cured.

(b) At Closing, Seller shall convey to Purchaser fee simple title to the Real
Property in the form of a special warranty deed (the “Deed”) subject only to the
Permitted Exceptions. The “Permitted Exceptions” shall consist of: (i) the lien
of general real estate taxes and other public charges for which Purchaser is
responsible under this Agreement (“Current Taxes”); and (ii) any recorded
easements, restrictions, covenants or other exceptions shown on the Title Report
or the Survey (or which would have been revealed by an accurate ALTA survey of
the Real Property) to which Purchaser does not object to in writing as set forth
in Section 3.2.2(a) above.

(c) At Closing, Seller shall: (i) execute Title Company’s customary form of
title affidavits to allow for the removal of standard title exceptions (other
than those relating to survey matters (which Purchaser shall be solely
responsible for removing)), which shall not add any new exceptions to title, and
which shall provide indemnities relating to any gap coverage required by
Purchaser; (ii) execute such other instruments as are customarily and reasonably
required by the Title Company for compliance with tax reporting or disclosure
requirements; and (iii) furnish such customary written evidence of Seller’s
organizational status and authority to consummate this transaction as the Title
Company may reasonably require. Notwithstanding anything contained in this
Agreement to the contrary, Seller shall be obligated, at its sole cost and
expense, to satisfy or cause to be bonded or insured over to the reasonable
satisfaction of Purchaser and the Title Company, at or prior to Closing, all
mortgages, tax liens and judgments affecting the Real Property.

3.3 Inspections, Tests and Studies. During the Inspection Period and thereafter
if this Agreement has not been terminated, Purchaser and its Permittees (defined
below) shall have the right, at Purchaser’s sole risk and expense, to access the
Real Property. During the Inspection Period, Purchaser and its Permittees may
perform such investigations, inspections, tests and studies of the Real Property
as Purchaser shall deem necessary or advisable, including, at Purchaser’s
election, a “Phase I Assessment” (the “Studies”). If, after the review of the
information included in any of the Studies, Purchaser determines, in its sole
discretion, that the condition of the Property is not acceptable to Purchaser
for any or no reason, including, without limitation, the economic feasibility of
the Property, then Purchaser may terminate this Agreement by providing Seller a
written notice of the same prior to the end of the Inspection Period.
Notwithstanding anything to the contrary in this Section 3.3, neither Purchaser
nor its Permittees shall perform any invasive testing (including, but not
limited to any soil testing, any Phase II testing or testing for the presence of
hazardous building materials) on the Real Property nor take any samples from the
Real Property without the express written consent of Seller, which consent may
be withheld, conditioned or delayed in Seller’s sole and absolute discretion.
Purchaser may conduct such inspections, tests, surveys, interviews and other
analyses as Purchaser determines is necessary, including, without limitation,
entry into or upon every space within the Property and Seller shall make
available to Purchaser for its review, the Seller’s Diligence Materials, to the
extent in Seller’s possession or control. In connection with the Studies, Seller
shall permit Purchaser and its designated representatives, contractors and

 

4



--------------------------------------------------------------------------------

engineers (collectively, “Permittees”), upon reasonable advance notice, access
to and entry upon the Real Property to conduct the Studies. Purchaser shall not
permit any liens to attach to the Property by reason of the exercise of its
rights hereunder, and if any of the same are filed, Purchaser shall promptly
cause the same to be removed or bonded over. Purchaser shall promptly repair any
damage to the Property occasioned by Purchaser or the Permittees’ gross
negligence or willful misconduct and shall restore the Property to its condition
immediately prior to such entry. Purchaser shall indemnify and hold Seller
harmless from and against any and all cost, expense, liability, or damage
arising out of the following (except in each case to the extent the following
arises out of the negligence or willful misconduct of Seller or arises out of
preexisting conditions): (i) any injury to any person or the Property, or any
claim against Seller, attributable to Purchaser’s or its Permittees’ exercise of
any of their rights hereunder (including, but not limited to, the entry upon the
Property by Purchaser and/or its Permittees); and (ii) any mechanics liens filed
against the Property or claims or demands made against Seller for work performed
by or on behalf of the Purchaser or its Permittees. Purchaser, the Permittees
and their agents and contractors performing the studies shall each carry
commercial general liability insurance in an amount not less than One Million
and no/100ths Dollars ($1,000,000), insuring all of their activities in
connection with Purchaser and the Permittees, and Seller shall be named as an
additional insured on all such policies. The terms of this Section 3.3 shall
survive Closing or termination of this agreement, as the case may be. For
purposes of this Section 3.3, it shall be deemed reasonable advance if Purchaser
provides two (2) days prior notice.

3.4 Supplemental Title Report. In the event the Title Company issues one or more
supplemental Title Reports, the “Title Report” shall be deemed amended to
incorporate the changes reflected in such supplemental Title Reports.
Notwithstanding anything to the contrary contained herein, Purchaser shall have
five (5) business days following receipt by Purchaser of a supplemental Title
Report to deliver a supplemental Purchaser’s Title Notice with respect to any
new item not shown on the Title Report, in which case such items shall be deemed
to be Title Objections and the procedures and provisions of Section 3.2.2(a)
shall apply to such items, including Purchaser’s right to receive a return of
the Earnest Money pursuant to and in accordance with Section 3.2.2(a).

3.5 Termination by Purchaser; Failure to Terminate. If Purchaser elects to
terminate this Agreement for any of the reasons set forth in this Section 3
during the Inspection Period, the Earnest Money shall immediately be returned to
Purchaser upon Purchaser’s delivery of a written termination notice to Seller,
Purchaser shall promptly return the Seller’s Diligence Materials to Seller and
this Agreement shall be of no further force or effect, except for those matters
which, by the express terms of this Agreement, survive the termination of this
Agreement. If such notice of termination is not received by Seller during on or
before the expiration of the Inspection Period, as applicable, then, unless this
Agreement is terminated in accordance with the provisions of Sections 3, 7.4,
11.1, 12 or 13 of this Agreement, the Purchaser’s right to terminate this
Agreement pursuant to this Section 3 (except pursuant to Sections 3.2.2 or 3.4)
shall be deemed waived and the Earnest Money shall become non-refundable to
Purchaser, but shall be applicable to the Purchase Price at Closing.

 

5



--------------------------------------------------------------------------------

4. Covenants by Seller. Seller covenants and agrees with Purchaser as follows
from the Effective Date until the Closing Date:

4.1 Transfers; Easements. Seller shall not transfer, encumber or restrict any of
the Property or any interest therein, or create or permit to be created any
easements on the Real Property, without Purchaser’s prior written consent.

4.2 Operation. Prior to the date of Closing, Seller shall operate, maintain,
repair and insure the Property in a manner consistent with the existing
operation, maintenance, repair and insurance of the Property; provided that
Seller’s maintenance obligations under this Section shall not include any
obligations to make capital expenditures not incurred in Seller’s ordinary
course of business or any other expenditure not incurred in Seller’s ordinary
course of business.

5. Representations and Warranties by Seller. Seller hereby represents and
warrants to Purchaser that, to Seller’s actual knowledge without investigation
or inquiry, all of the following statements in this Section 5 are true, correct
and complete as of the Effective Date and again as of the Closing Date:

5.1 Authority. This Agreement and Seller’s Closing Documents when executed will
be the legal, valid and binding obligation of Seller, enforceable against Seller
in accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, creditor’s rights and other similar laws.

5.2 FIRPTA. Seller is not a “foreign person,” “foreign partnership,” “foreign
trust” or “foreign estate” as those terms are defined in Section 1445 of the
Internal Revenue Code.

5.3 Seller Organization. Seller is a corporation validly existing and in good
standing under the laws of the State of Wisconsin. Seller has the requisite
power and authority to enter into and to perform its obligations under this
Agreement and Seller’s Closing Documents. This Agreement and Seller’s Closing
Documents when executed will be duly authorized by all necessary action on the
part of the Seller and have been or will be duly executed and delivered by
Seller. Seller’s execution, delivery and performance of this Agreement and
Seller’s Closing Documents will not conflict with the result and the violation
of Seller’s organizational documents or any judgment, order or decree of any
court or arbiter, to which Seller is a party.

5.4 Personal Property. Seller has complete power and authority to sell,
transfer, and convey the Personal Property to Purchaser. The Personal Property
shall be, on the Closing Date, free and clear of all liens, claims, or
encumbrances, fully paid for and located on the Property on the Closing Date.

5.5 Litigation, Court Orders. There are no legal actions, condemnation
proceedings, suits, or other legal administrative proceedings, pending or
threatened against the Property, and there are no governmental agency or court
orders requiring repairs, alterations, or corrections of any existing conditions
on the Property.

5.6 No Prior Right to Purchase. No person has any option, right of first
refusal, or similar right to purchase all or any portion of the Property.

5.7 No Adverse Possessors. There are no parties in possession of any portion of
the Property as tenants at sufferance or trespassers.

 

6



--------------------------------------------------------------------------------

5.8 No Lessees. There are no parties in possession of any portion of the
Property as lessees.

5.9 Hazardous Wastes. There are no Hazardous Materials on the Property in
violation of any applicable federal, state, county, municipal, or other
applicable environmental laws, ordinances, regulations, orders, directives, or
other requirements of such governmental authorities. (“Environmental
Requirements”). Seller has not received written notice concerning any alleged
violation of Environmental Requirements. As used herein, the term “Hazardous
Substances” shall mean any hazardous, toxic, or radioactive substances,
materials, or wastes, pollutants or contaminants, as defined, listed or
regulated by any federal, state, or local law, regulation or order including,
without limitation, asbestos or asbestos-containing building materials and PCBs.
Each of the Seller representations and warranties contained in this Agreement
shall survive the Closing for six months following the Closing Date.

All of the Seller’s representations and/or warranties contained herein shall
automatically be null and void and of no further force and effect after the date
which six months following the Closing Date unless, prior to the end of such
three month period, Purchaser shall have commenced a legal proceeding against
Seller, alleging a breach of such representation or warranty when made, and that
Purchaser has suffered actual damages as a result thereof. Notwithstanding
anything to the contrary contained in this Agreement, to the extent that
Purchaser obtains knowledge or documentation prior to Closing that any of
Seller’s representations or warranties were untrue when made in any material
respect. Purchaser’s sole and exclusive remedy as a result thereof shall be to
terminate this Agreement and receive a refund of Earnest Money (thereby waiving
all rights to seek and recover damages against Seller with respect to any such
misrepresentation of which Purchaser is deemed to have knowledge), and
thereafter, Purchaser and Seller shall have no further rights or obligations
under this Agreement to survive the termination hereof; and if, notwithstanding
such breach of a representation, Purchaser elects to close the transaction
contemplated by this Agreement, Purchaser shall be deemed to have waived its
rights to recover damages from Seller following the Closing with respect to any
such misrepresentation of which Purchaser is deemed to have knowledge.

Purchaser agrees that it is conducting its own investigations and inquiries as
to the Property, which is (except as expressly provided for in this Agreement)
being sold on an “as is, where is” basis, as further provided in Section 17
below. Therefore, Seller’s liability for any breach of a representation or
warranty contained in this Agreement shall in no event exceed Three Hundred
Thousand and no/100 Dollars ($300,000) (the “Seller’s Maximum Liability”). The
terms and provisions of this Section 5 shall survive the closing of the
transactions hereunder or the earlier termination of this Agreement.

6. Representations, Warranties and Covenants by Purchaser. Purchaser represents,
warrants and covenants to Seller as follows as of the Effective Date and again
as of the Closing Date:

6.1 Authority. Purchaser has the requisite power and authority to enter into
this Agreement and Purchaser’s Closing Documents (as hereinafter defined). This
Agreement and Purchaser’s Closing Documents when executed will be duly
authorized by all necessary action on the part of Purchaser and have been or
will be duly executed and delivered by Purchaser. Purchaser’s execution,
delivery and performance of this Agreement and Purchaser’s Closing

 

7



--------------------------------------------------------------------------------

Documents will not conflict with or result in violation of Purchaser’s
organizational documents, or any judgment, order or decree of any court or
arbiter, to which Purchaser is a party. To Purchaser’s knowledge, this Agreement
and Purchaser’s Closing Documents when executed will be valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, creditor’s
rights and other similar laws.

6.2 Actions against Purchaser. Purchaser (i) has not applied for, consented to,
or is subject to the appointment of a receiver, trustee, custodian, liquidator
or other similar official for itself or for all or a substantial part of its
assets; (ii) is not subject to a bankruptcy, insolvency, reorganization,
liquidation, dissolution or similar proceeding, or has admitted in writing its
inability to pay its debts as they become due; (iii) has not made an assignment
for the benefit of creditors; (iv) has not filed a petition or an answer
seeking, consenting to, or acquiescing in a reorganization or an arrangement
with creditors, or sought to take advantage of any bankruptcy law, insolvency
law or other law for the benefit of debtors; or (v) has not filed an answer
admitting the material obligations of a petition filed against it in any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
proceeding. The terms and provisions of this Section 6 shall survive the closing
of the transactions contemplated hereunder or the earlier termination of this
Agreement for a period of six (6) months.

7. Closing.

7.1 Closing Date. Closing of the transaction contemplated by this Agreement (the
“Closing”) shall occur through escrow with the Title Company not later than
March 1, 2017. As used in this Agreement, the term “Closing Date” shall mean the
date on which the Closing actually occurs.

7.2 Purchaser’s Conditions Precedent to Closing. In addition to the satisfaction
of Purchaser’s contingencies set forth in Section 3 hereof, Purchaser’s
obligation to consummate the transaction contemplated by this Agreement will
also be subject to satisfaction or waiver of each of the following conditions:

7.2.1 Representations and Warranties of Seller. The representations and
warranties of Seller set forth herein, will be true and correct as of the
Closing Date in all material respects.

7.2.2 Obligations of Seller. Seller will have performed all of the obligations
required to be performed by Seller under this Agreement, as and when required by
this Agreement, in all material respects, including the payment or satisfaction
of all obligations or costs required to be paid by Seller under this Agreement.

7.2.3 Title to the Real Property. Title to the Real Property shall be in the
condition required by Section 3.2 and 3.4 of this Agreement, there shall be no
new exceptions to title made between the effective date of the Title Report and
the Closing Date, and the Title Company is ready, willing, and able to (a) issue
a closing protection letter to Purchaser, at no additional cost to Purchaser,
and (b) issue to Purchaser an owner’s policy of title insurance in a form and
with all endorsements as approved by Purchaser as evidenced by the Title Report
and

 

8



--------------------------------------------------------------------------------

subject only to Permitted Exceptions in the amount of the Purchase Price and
Seller complies with all requirements set forth in the Title Report required by
the Title Company of Seller for issuance of such title policy.

7.2.4 Closing Documents. Seller shall have executed and delivered the Seller’s
Closing Documents.

7.3 Seller’s Conditions Precedent to Closing. Seller’s obligation to consummate
the transaction contemplated by this Agreement will be subject to satisfaction
or waiver of each of the following conditions:

7.3.1 Representations and Warranties of Purchaser. The representations and
warranties of Purchaser set forth herein will be true and correct in all
material respects.

7.3.2 Purchase Price. Purchaser shall have delivered the Purchase Price (subject
to any adjustments described in this Agreement) to Escrow Agent.

7.3.3 Purchaser’s Closing Documents. Purchaser shall have executed and delivered
all of the Purchaser’s Closing Documents.

7.3.4 Lender Consent. Seller shall have received written consent from its
lenders to the transaction contemplated hereunder this Agreement in a form
reasonably acceptable to Seller (the “Lender Consent”). In the event Seller
fails to receive the Lender’s Consent on or before December 31, 2017, Seller may
provide Purchaser with written notice thereof on or before such date, in which
case this Agreement shall terminate, Purchaser shall receive a return of its
Earnest Money, the parties shall have no further obligations hereunder, except
those obligations which expressly survive the termination of this Agreement, and
Seller shall reimburse Purchaser for the reasonable due diligence costs
Purchaser incurred in an amount not to exceed $20,000. If Seller fails to timely
notify Purchaser that Seller failed to obtain the Lender’s Consent, then Seller
shall have waived its rights to terminate this Agreement pursuant to this
Section 7.3.4.

7.4 Failure of Conditions to Closing. Notwithstanding anything to the contrary
contained in this Agreement, if any of the conditions set forth in Sections 7.2
or 7.3 of this Agreement are not timely satisfied or waived (other than due to a
default by one of the parties hereto, in which case the non-defaulting party
shall be entitled to any remedy available to it under this Agreement for such
default), or if this Agreement is otherwise terminated in accordance with the
terms of this Agreement with reference to the provisions of this Section 7.4,
then:

7.4.1 This Agreement and the rights and obligations of Purchaser and Seller
hereunder shall terminate, and this Agreement shall be of no further force or
effect, except for those matters which, by the express terms of this Agreement,
survive the termination of this Agreement; and

7.4.2 All documents deposited by Purchaser shall be promptly returned by or
through Escrow Agent to Purchaser, and all documents deposited by Seller shall
be promptly returned by or through Escrow Agent to Seller; and

 

9



--------------------------------------------------------------------------------

7.4.3 All funds, including the Earnest Money, held by Escrow Agent shall be
promptly refunded by Escrow Agent to Purchaser.

7.5 Fees and Expenses. If this Agreement terminates because of the
non-satisfaction of any condition to Closing, the fees and expenses of the
Escrow Agent and/or the Title Company shall be borne by Seller (except in the
event that either Purchaser or Seller is in default under this Agreement, in
which case the defaulting party shall pay the entire amount of such fees and
expenses).

8. Seller’s Closing Documents. On or before the Closing Date, Seller will
execute and/or deliver to Escrow Agent or cause to be executed and/or delivered
the following (collectively, “Seller’s Closing Documents”):

8.1 Deed. The Deed conveying the Real Property to Purchaser subject to only the
Permitted Exceptions.

8.2 Assignment and Assumption of Intangibles. An assignment and assumption
agreement for Intangibles in the form of Exhibit D attached hereto (the
“Assignment of Intangibles”).

8.3 Bill of Sale. A bill of sale for the Personal Property in the form of
Exhibit E attached hereto.

8.4 Sellers Affidavits. The title affidavits of Seller and such other
documentation reasonably required by the Title Company and as required in
Section 3.2 hereof.

8.5 FIRPTA Affidavit. A non-foreign affidavit signed by Seller in the form of
Exhibit F attached hereto.

8.6 Title Documents. Seller shall executed and deliver such other documents as
may be reasonably required by the Title Company in order to issue the title
policy required by this Agreement.

8.7 Closing Statement. A closing statement in form and substance acceptable to
both Seller and Purchaser, and consistent with the terms, provisions and
conditions of this Agreement (the “Closing Statement”).

8.8 Transfer Tax Declarations; Other State Forms. Such transfer tax, affidavits
or certificates as may be required by applicable law.

8.9 Miscellaneous. Such other documents, instruments and affidavits as will be
reasonably necessary to consummate the transaction contemplated by this
Agreement, including, without limitation, affidavits identifying any brokers
involved as the only persons entitled to a brokerage or similar commission in
connection with consummation of the transaction contemplated hereby.

 

10



--------------------------------------------------------------------------------

9. Purchaser’s Closing Documents. On the Closing Date, Purchaser will execute
and/or deliver or cause to be executed and/or delivered to Escrow Agent the
following (collectively, “Purchaser’s Closing Documents”):

9.1 Purchase Price. The Purchase Price (including the Earnest Money), plus or
minus prorations and other adjustments, if any, by wire transfer of immediately
available funds.

9.2 Assignment and Assumption of Intangibles. The Assignment of Intangibles.

9.3 Closing Statement. The Closing Statement.

9.4 Transfer Tax Declarations. Such transfer tax declarations, affidavits or
certificates as may be required by applicable law.

9.5 Miscellaneous. Such other documents, instruments and affidavits as will be
reasonably necessary to consummate the transaction contemplated by this
Agreement, including, without limitation, affidavits identifying any brokers
involved as the only persons entitled to a brokerage or similar commission in
connection with consummation of the transaction contemplated hereby.

10. Adjustment and Prorations. At Closing, Seller and Purchaser will make the
following adjustments and apportionment of expenses with respect to the
Property:

10.1 Prorations. Except as expressly provided otherwise in this Section 10, real
estate taxes, all utilities, operating expenses and other apportionable income
and expenses paid or payable shall be apportioned pro rata on a per diem basis
as of 12:01 A.M. on the Closing Date, with Purchaser deemed to be the owner of
the Property on the Closing Date.

10.2 Real Estate Taxes and Special Assessments. Seller shall pay at the Closing
any current installments of all special assessments or taxes affecting the
Property which would become delinquent if not paid prior to the Closing Date.
All other special assessments shall be paid by Purchaser. Any delinquent real
estate and personal property taxes and assessments on the Property shall be paid
at the Closing by Seller.

10.3 Title Insurance. Seller will pay for the cost of the Title Report and the
title policy (including extended coverage and a “gap” endorsement) in the amount
of the Purchase Price. Purchaser will pay for the cost of any other endorsements
to the title policy which Purchaser obtains from the Title Company.

10.4 Closing Fee. Seller and Purchaser will each pay one-half (1/2) of any
reasonable and customary escrow closing fees charged by the Title Company.

10.5 Transfer and Recording Taxes. Seller shall pay all applicable transfer
taxes imposed by the state, county or local municipality in which the Real
Property is located. Purchaser shall pay for the recording of the Deed.

10.6 Attorneys’ Fees. Each of the parties will pay its own attorneys’ fees;
provided, however, in the event of any litigation between the parties arising
out of this Agreement or the

 

11



--------------------------------------------------------------------------------

collection of any funds due Purchaser or Seller pursuant to this Agreement, the
prevailing party shall be entitled to recover from the other all reasonable,
out-of-pocket costs incurred, including without limitation reasonable attorneys’
and paralegals’ fees and litigation costs, whether such fees and costs are
incurred at trial, on appeal or in any bankruptcy proceedings.

10.7 Utilities. Seller shall cause the reading of all utility services,
including, without limitation, oil, water, electric, telephone, gas and sewer,
to be made as of the Closing Date, or as soon as possible prior thereto and any
charges for such utility services shall be prorated on an accrual basis as of
the Closing Date. Seller shall pay all such expenses that accrue prior to the
Closing and Purchaser shall pay all such expenses accruing on the Closing and
thereafter. Seller shall receive a credit for any utility deposits made for such
utilities, unless such utility deposits are refunded to Seller by the provider
of the utility services.

10.8 Other Costs. All other costs will be allocated in accordance with the
customs prevailing in similar transactions in the area which the Property is
located.

11. Default.

11.1 Seller Default. If Seller shall, (i) fail to consummate the purchase and
sale contemplated herein when required to do so pursuant to the provisions
hereof, time being of the essence, or (ii) otherwise breach or default under any
of the provisions of this Agreement and Seller does not cure such failure,
breach or default within five (5) days after receipt of written notice from
Purchaser specifying the breach or default, then Purchaser shall be entitled to
exercise only the following remedies: (A) enforce specific performance of the
terms, provisions and conditions of this Agreement; or (B) terminate this
Agreement and Escrow Agent shall immediately refund the Earnest Money to
Purchaser; provided however that after Closing, Purchaser may recover from
Seller its losses or damages resulting from the Seller’s breach of its express
representations or warranties contained herein up to the amount of the Seller’s
Maximum Liability under any claims filed in a timely manner (as required by
Section 6 above).

11.2 Purchaser Default. If Purchaser shall be in breach or default under any of
the provisions of this Agreement and Purchaser does not cure such failure,
breach or default within five (5) days after receipt of written notice from
Seller specifying the breach or default, then Seller shall be entitled to
receive the Earnest Money from Escrow Agent as liquidated damages and not as a
penalty, as Seller’s sole and exclusive remedy.

12. Damage. Seller shall bear all risk of loss or damage to the Property prior
to Closing. In the event loss, damage or casualty to the Property, the cost of
which exceeds Four Hundred Thousand and no/100 Dollars ($400,000), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given within seven (7) days after receipt by Purchaser of notice from Seller
that such loss, damage or casualty has occurred. In the event of any such
termination pursuant to this Section 12, the Earnest Money shall promptly be
returned to Purchaser, Purchaser shall promptly return Seller’s Diligence
Materials to Seller and Purchaser and Seller shall be relieved of further
obligations under this Agreement, at law or in equity (except that the parties
shall be entitled to enforce those obligations which expressly survive any
termination of this Agreement). If Purchaser fails to elect to terminate (in the
manner provided in this Section 12), then Seller will either provide Purchase
with a credit against the Purchaser

 

12



--------------------------------------------------------------------------------

Price in the amount of the insurance proceeds received (to the extent not
already spent in connection therewith) or assign to Purchaser at the Closing
Date all of Seller’s right, title and interest in and to any insurance proceeds
received (to the extent not already spent in connection therewith) or to be
received as a result of such event.

13. Condemnation. If, prior to the scheduled Closing Date, eminent domain
proceedings are commenced against the Property or any material portion thereof,
Seller will promptly give notice to Purchaser of such fact. In such event and at
Purchaser’s sole option (to be exercised within thirty (30) days after Seller’s
notice), this Agreement shall terminate. In the event of any such termination
pursuant to this Section 13, the Earnest Money shall promptly be returned to
Purchaser, Purchaser shall promptly return Seller’s Diligence Materials to
Seller, and Purchaser and Seller shall be relieved of further obligations under
this Agreement, at law or in equity (except that the parties shall be entitled
to enforce those obligations which expressly survive any termination of this
Agreement). If Purchaser fails to elect to terminate (in the manner provided in
this Section 13), then Seller will assign to Purchaser at the Closing Date all
of Seller’s right, title and interest in and to any award made or to be made in
the condemnation proceedings, and there will be no reduction in the Purchase
Price.

14. Broker’s Commission; Agency Disclosure. Seller and Purchaser represent and
warrant to each other that in connection with the transaction contemplated
hereby, no third party broker or finder has been engaged or consulted by Seller
or Purchaser, as applicable, or is entitled to compensation or commission in
connection herewith. Seller and Purchaser will defend, indemnify and hold
harmless the other from and against any and all claims of any other brokers,
finders or any like third party claiming any right to commission or compensation
by or through acts of Seller or Purchaser, as applicable, in connection
herewith. The indemnity obligations hereunder will include, without limitation,
all damages, losses, risks, liabilities and expenses (including, without
limitation, reasonable attorneys’ fees and costs) arising from and related to
matters being indemnified hereunder.

15. Assignment. Purchaser may assign its rights (but not its obligations) under
this Agreement to an entity controlled by Purchaser without the consent of
Seller provided however that (1) Purchaser shall not be released or relieved of
its obligations hereunder due to such assignment and (2) Purchaser first
provides Seller with written evidence of such control. In all other cases,
Purchaser may assign its rights (but not its obligations), with the prior
written consent of Seller (which consent shall not be unreasonably withheld,
conditioned or delayed), to any other person or entity provided however that
Purchaser shall not be released or relieved of its obligation hereunder. In the
event of any assignment permitted in accordance with the provisions of this
Section 15, the closing documents shall, where appropriate, reflect the name of
the permitted assign or other assignee rather than Purchaser.

16. Notices. Any notice or other communication in connection with this Agreement
will be in writing and will be sent by nationally recognized overnight courier
guarantying next day delivery, by personal delivery, or by email transmission
followed by delivery of a hard copy, properly addressed as follows:

 

  If to Purchaser:    

Investors Community Bank

Attention: Mark Miller

860 N. Rapids Road

PO BOX 700

Manitowoc, WI 54221

Email: mmiller@investorscommunitybank.com

 

13



--------------------------------------------------------------------------------

  with a copy to:    

Reinhart Boerner Van Deuren s.c.

1000 N. Water Street, Suite 1700

Milwaukee, WI 53202

Attn: John M. Murphy

Email: jmurphy@reinhartlaw.com

  If to Seller:    

The Manitowoc Company, Inc.

2400S. 44th Street

Manitowoc, Wisconsin, 54220

Attn: Thomas L/ Doerr, Jr.

Email: Thomas.Doerr@manitowoc.com

  with a copy to:    

Quarles & Brady LLP

33 E. Main Street, Suite 900

Madison, WI 53703

Attn: Douglas S. Buck

Email: Douglas.Buck@quarles.com

All notices will be deemed one (1) business day following deposit if delivered
to an overnight courier guaranteeing next day delivery and on the same day
(i) if sent by personal delivery or (ii) if sent by email transmission and
received by the recipient prior to 5:00 p.m. provided that delivery is made via
overnight courier service the following business day. Any party may change its
address for the service of notice by giving written notice of such change to the
other party, in any manner above specified. Notice of change of address shall be
given by written notice in the manner detailed in this Section 16. Each party’s
respective attorney shall have the right to deliver notices on such party’s
behalf.

17. As-Is Sale. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER
SET FORTH HEREIN, PURCHASER ACKNOWLEDGES AND AGREES THAT IT WILL BE PURCHASING
THE PROPERTY AND THE PERSONAL PROPERTY BASED SOLELY UPON ITS INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY AND THE PERSONAL PROPERTY, AND THAT PURCHASER
WILL BE PURCHASING THE PROPERTY AND THE PERSONAL PROPERTY “AS IS” AND “WITH ALL
FAULTS”, BASED UPON THE CONDITION OF THE PROPERTY AND THE PERSONAL PROPERTY AS
OF THE DATE OF THIS AGREEMENT, ORDINARY WEAR AND TEAR AND LOSS BY FIRE OR OTHER
CASUALTY OR CONDEMNATION EXCEPTED AND THAT SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT OF THE PROPERTY. WITHOUT LIMITING
THE FOREGOING, PURCHASER

 

14



--------------------------------------------------------------------------------

ACKNOWLEDGES THAT, EXCEPT AS MAY OTHERWISE BE SPECIFICALLY SET FORTH ELSEWHERE
IN THIS AGREEMENT, NEITHER SELLER NOR ITS CONSULTANTS, BROKERS OR AGENTS HAVE
MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND UPON WHICH PURCHASER IS
RELYING AS TO ANY MATTERS CONCERNING THE PROPERTY OR THE PERSONAL PROPERTY,
INCLUDING, BUT NOT LIMITED TO: (I) THE CONDITION OF THE LAND OR ANY IMPROVEMENTS
COMPRISING THE PROPERTY; (II) THE EXISTENCE OR NON - EXISTENCE OF ANY POLLUTANT,
TOXIC WASTE AND/OR ANY HAZARDOUS MATERIALS OR SUBSTANCES; (III) ECONOMIC
PROJECTIONS OR MARKET STUDIES CONCERNING THE PROPERTY, OR THE INCOME TO BE
DERIVED FROM THE PROPERTY; (IV) ANY DEVELOPMENT RIGHTS, TAXES, BONDS, COVENANTS,
CONDITIONS AND RESTRICTIONS AFFECTING THE PROPERTY; (V) THE NATURE AND EXTENT OF
ANY RIGHT OF WAY, LEASE, LIEN, ENCUMBRANCE, LICENSE, RESERVATION OR OTHER TITLE
MATTER; (VI) WATER OR WATER RIGHTS, TOPOGRAPHY, GEOLOGY, DRAINAGE, SOIL OR
SUBSOIL OF THE PROPERTY; (VII) THE UTILITIES SERVING THE PROPERTY; (VIII) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY ELECT TO CONDUCT THEREON; OR (IX) THE COMPLIANCE OF THE PROPERTY WITH ANY
ZONING, ENVIRONMENTAL, BUILDING OR OTHER LAWS, RULES OR REGULATIONS AFFECTING
THE PROPERTY. SELLER MAKES NO REPRESENTATION OR WARRANTY THAT THE PROPERTY
COMPLIES WITH THE AMERICANS WITH DISABILITIES ACT OR ANY FIRE CODE OR BUILDING
CODE. PURCHASER HEREBY RELEASES AND AGREES TO INDEMNIFY AND DEFEND SELLER FROM
ANY AND ALL LIABILITY IN CONNECTION WITH ANY ENVIRONMENTAL CLAIMS WHICH
PURCHASER OR ANY OTHER PARTY MAY HAVE AGAINST SELLER AND PURCHASER HEREBY AGREES
NOT TO ASSERT ANY ENVIRONMENTAL CLAIMS FOR CONTRIBUTION, COST RECOVERY OR
OTHERWISE, AGAINST SELLER RELATING DIRECTLY OR. INDIRECTLY TO THE EXISTENCE OF
ASBESTOS OR HAZARDOUS MATERIALS OR SUBSTANCES ON, OR ENVIRONMENTAL CONDITIONS
OF, THE PROPERTY, WHETHER KNOWN OR UNKNOWN. SAID RELEASE SHALL NOT APPLY TO ANY
THIRD PARTY ENVIRONMENTAL CLAIMS BROUGHT AGAINST SELLER BY PARTIES OTHER THAN
PURCHASER OR ITS SUCCESSORS AND ASSIGNS. The terms and provision of this
Section 17 shall survive the closing of the transactions contemplated hereunder
or the earlier termination of this Agreement.

18. Captions. The section headings or captions appearing in this Agreement are
for convenience only, are not a part of this Agreement, and are not to be
considered in interpreting this Agreement.

19. Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter herein
contained, and all prior negotiations, discussions, writings and agreements
between the parties with respect to the subject matter herein contained are
superseded and of no further force and effect. No covenant, term or condition of
this Agreement will be deemed to have been waived by either party, unless such
waiver is in writing signed by the party charged with such waiver.

 

15



--------------------------------------------------------------------------------

20. Binding Effect. This Agreement will be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

21. Controlling Law. This Agreement will be governed by and construed in
accordance with the laws of the State in which the Real Property is located,
without application of the choice of law rules of such State.

22. Severability. The unenforceability or invalidity of any provisions hereof
will not render any other provision herein contained unenforceable or invalid.

23. Time of Essence. Time is of the essence as to each and every provision of
this Agreement.

24. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Either party may rely upon a facsimile
copy of an executed counterpart of this Agreement and this Agreement shall be
enforceable against the party executing such counterpart.

25. Consideration. Purchaser and Seller acknowledge that each party will expend
material sums of money in reliance on the other party’s obligations under this
Agreement, in connection with negotiating and executing this Agreement,
furnishing the Earnest Money, producing and reviewing due diligence materials,
conducting the inspections contemplated by this Agreement and preparing for
Closing. Furthermore, Purchaser would not have executed this Agreement without
the availability of an inspection or due diligence contingency. Purchaser and
Seller, therefore, agree that adequate consideration exists to support each of
the party’s obligations under this Agreement, and Seller and Purchaser each
waive any and all rights to challenge the enforceability of this Agreement on
the basis that any of the conditions or contingencies set forth herein are at
Seller’s or Purchaser’s sole discretion or that any of the agreements contained
herein are illusory.

26. Business Days. If, under the terms of this Agreement, the time for the
performance of any act, giving of notice, or making any payment falls on a
Saturday, Sunday, or legal holiday, such time for performance shall be extended
to the next succeeding business day. As used herein, the term “legal holiday”
means any state or federal holiday for which financial institutions or post
offices are generally closed in the State of Wisconsin.

27. 1031 Exchange. Seller covenants and agrees that it will cooperate with
Purchaser in the event that Purchaser or its assigns wishes to participate in a
deferred tax-free exchange under Section 1031 of the Internal Revenue Code,
provided that Seller shall incur no cost in consequence of cooperating with
respect to the exchange

[SIGNATURE PAGE FOLLOWS]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to have been
executed and delivered as of the Effective Date.

 

SELLER: THE MANITOWOC COMPANY, INC. By:  

/s/ Thomas L. Doerr, Jr.

Name:   Thomas L. Doerr, Jr. Its:   SVP, General Counsel, Secretary PURCHASER:

INVESTORS COMMUNITY BANK

By:  

/s/ Mark A. Miller

Name:   Mark A. Miller Its:   Sec’y

[signature page]



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Property

Parcel 1:

PIN: 05283540201000

Parcel 2:

PIN: 05283540202300

Tracts 7 and 8 of Certified Survey Map recorded in the office of the Register of
Deeds for Manitowoc County, Wisconsin, on July 14, 2000 in Volume 19 of
Certified Survey Maps, at Page 243, as Document No. 860037, being in the West V2
of the Southeast  1⁄4 of Section 35, Township 19 North, Range 23 East, in the
City of Manitowoc, County of Manitowoc, State of Wisconsin and as corrected by
an Affidavit of Correction recorded on November 22, 2002 in Volume 1733, at Page
460, as Document No. 921070.

APN: 835-402-010 and 835-402-023



--------------------------------------------------------------------------------

Exhibit B

Personal Property List to Follow During Identification Period



--------------------------------------------------------------------------------

Exhibit C

Seller’s Diligence Materials

 

  1. Plans and specifications (and other physical plan-related information,
including maintenance records);

 

  2. Copies of any leases, subleases and/or licenses for the Property;

 

  3. Copies of any material contracts and other agreements affecting the
Property and its operation and maintenance;

 

  4. Copies of any surveys, environmental reports, engineering data and reports,
soils studies, geotechnical reports;

 

  5. Copies of any material warranties affecting the Property;



--------------------------------------------------------------------------------

Exhibit D

Form of Assignment and Assumption of Intangibles

ASSIGNMENT AND ASSUMPTION OF INTANGIBLES AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLES AGREEMENT (this “Assignment”) is
made and entered into as of                     , 20    , by and between The
Manitowoc Company, Inc., a Wisconsin corporation (“Assignor”), and
                            (“Assignee”).

WITNESSETH:

Assignor and [                    (predecessor in interest of Assignee)] entered
into that certain Real Estate Purchase and Sale Agreement, dated as of
[                    ], 2017 (the “Agreement”), regarding the sale of that
certain real property being more fully described on Exhibit A attached hereto
and made a part hereof (“Real Property”), together with all improvements and
other property comprising the Property (as defined in the Agreement). Unless
otherwise indicated herein, all capitalized terms in this Assignment shall have
the meaning ascribed to them in the Agreement.

Under the Agreement, Assignor is obligated to assign to Assignee, to the extent
assignable, all of Assignor’s right, title and interest, if any, in and to all
governmental approvals, permits, licenses certificates of occupancy and the like
issued with respect to the Real Property (collectively, the “Licenses and
Permits”), any drawings, plans, engineering reports, specifications, contract
rights, and general intangibles related to the Real Property (collectively with
the Licenses and Permits, the “Intangibles”).

Under the Agreement, Assignee is obligated to accept such assignment and assume
and agree to keep, perform and observe all of the terms, covenants, agreements
and conditions contained in the Intangibles on the Assignor’s part, as owner, to
be kept, performed and observed.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows.

1. To the extent assignable, Assignor hereby assigns to Assignee all right,
title and interest of Assignor, as owner, in, to and under the Intangibles.
Assignee hereby accepts such assignment and assumes and agrees to keep, perform
and observe all of the terms, covenants, agreements and conditions contained
herein and in the Intangibles on Assignor’s part, as owner, to be kept,
performed and observed with respect to any fact, event or circumstance that
first occurs from and after the date of this Assignment.

2. Assignee agrees to protect, defend, indemnify and hold harmless Assignor, its
legal representatives, successors and assigns from any and all losses, damages,



--------------------------------------------------------------------------------

expenses, fees (including, without limitation, reasonable attorneys’ fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, arising out of or in connection with the Intangibles from and
after the date of this Assignment.

3. In the event of the bringing of any action or suit by a party hereto against
another party thereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including actual attorneys’ fees and costs.

4. The transfers and assumptions given effect by this Assignment are limited by
and made expressly subject to the terms, covenants and conditions set forth in
the Agreement.

5. This Assignment may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same instrument.

6. This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

7. This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with the laws of the State of Wisconsin.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment and Assumption of Intangibles Agreement as of the day and year first
above written.

 

ASSIGNOR:   [EXHIBIT ONLY]   ASSIGNEE:   [EXHIBIT ONLY]  



--------------------------------------------------------------------------------

Exhibit E

Form of Bill of Sale

BILL OF SALE

This Bill of Sale is given this     day of             , 20    , by The
Manitowoc Company, Inc., a Wisconsin corporation (“Seller”),
to                            (“Buyer”). In consideration of Ten Dollars
($10.00) and other valuable consideration, receipt of which is acknowledged,
Seller hereby exchanges, conveys, grants, bargains, sells, transfers, assigns
and delivers unto Buyer all of Seller’s right, title and interest in and to the
personal property described on Exhibit A attached hereto and incorporated herein
(“Personal Property”).

Seller hereby warrants and represents that Seller owns the Personal Property
free and clear of all liens and encumbrances and that Seller has good right to
sell the same and that it will warrant and defend the same against the lawful
claims and demands of all persons.

With the exception of the foregoing warranty of title, Seller sells, and Buyer
purchases the Personal Property as is and where is, without any expressed or
implied warranty of any nature whatsoever, including but not limited to any
warranty of merchantability or fitness for a particular purpose.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale the day and date first
above written.

 

SELLER:   [EXHIBIT ONLY]  



--------------------------------------------------------------------------------

Exhibit A (to Bill of Sale)

PERSONAL PROPERTY

[To be inserted]

“Real Property” as used herein means the real property legally described as
follows:

[Legal description to be inserted]

[Exhibit E-2]



--------------------------------------------------------------------------------

Exhibit F

Form of FIRPTA

TAXPAYER’S CERTIFICATION OF NON-FOREIGN STATUS

To inform [                        ] (“Transferee”), that withholding of tax
under Section 1445 of the Internal Revenue Code of 1986, as amended (“Code”),
will not be required upon the transfer of certain real property to the
Transferee by The Manitowoc Company, Inc., a Wisconsin corporation (“Taxpayer”)
hereby certifies the following on behalf of the Taxpayer:

1. That Taxpayer is a United States person and is not a foreign person, foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Code and the Income Tax Regulations promulgated
thereunder);

Taxpayer is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii)
of the Income Tax Regulations;

The Taxpayer’s U.S. employer identification number is [            ]; and

The Taxpayer’s office address is c/o [                ], Attention:
[            ].

The Taxpayer understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Taxpayer.

Date:

 

[EXHIBIT ONLY]  